ORDER
On November 5, 1991, appellant filed an informal brief. The Secretary of Veterans Affairs (Secretary) neither responded to appellant’s brief within the 30 days prescribed by the Court’s Rules of Practice and Procedure, see U.S.Vet.App.R. 31(a), nor moved for an extension to file a response despite the Court’s demonstrated willingness to extend time limits when the circumstances so warrant. The failure of the Secretary’s representative, or the representative’s supervisory attorney, to timely request an extension in the face of a deadline imposed by rule or order is inexcusable. The indifference to the rules and processes of this Court, the disregard for fair treatment of appellant, and the neglect by the Secretary’s representatives of their professional obligations and responsibilities are unacceptable. On consideration of the foregoing, it is
ORDERED, sua sponte, that the Secretary, within 10 days after the date of this order, either file a response to appellant’s brief or show cause why sanctions should *22not be imposed agamst him or his representative, or both, for failing to comply with this Court’s Rules.